J-A30034-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MYRON DARNELL MINOR,

                            Appellant                 No. 444 EDA 2013


          Appeal from the Judgment of Sentence December 14, 2012
              in the Court of Common Pleas of Delaware County
              Criminal Division at No.: CP-23-CR-0004414-2011


BEFORE: LAZARUS, J., MUNDY, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                         FILED FEBRUARY 18, 2015

        Appellant, Myron Darnell Minor, appeals from the judgment of

sentence imposed following his jury conviction of first degree murder,

criminal conspiracy to commit murder, and carrying a firearm without a

license.1 We affirm.

        On June 1, 2010, officers from the City of Chester Police Department

were dispatched to the 200 block of Patterson Street for a reported shooting.

Officer Michael Dingler was first on the scene and observed the victim,

Jabree Hughes, with multiple gunshot wounds to his back. On April 7, 2011,


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2502(a), 903(a)(1), and 6106(a), respectively.
J-A30034-14


Appellant was arrested and charged with first degree murder and related

offenses.

       Trial commenced on October 22, 2012.            In its December 5, 2013

opinion, the court explained, in relevant part, that:

             Alvin Herring, a Chester resident who . . . witnessed the
       shooting on June 1, 2010 and who had initially been reluctant to
       speak with police,[a] spoke to Sergeant [William] Gordon and
       provided a written statement in January of 2011. Herring told
       police that. . . he observed Appellant and [co-defendant] John
       [L.] Cooper[2] . . . shoot[] Hughes. . . .

                                       *       *   *

       . . . Herring said that he was not promised anything in return for
       his statement.
              [a]
                Detective [Charles] Bothwell explained at trial that
              Herring was scared and concerned for his life and
              very concerned for the well-being of his family.

                                       *       *   *

       . . . [T]he Commonwealth called Deputy District Attorney Daniel
       McDevitt to testify about a plea agreement that had been made
       with eyewitness Alvin Herring [in an unrelated case].[b] The
       Commonwealth called McDevitt to refute the inference raised by
       defense counsel that Herring had received special treatment in
       exchange for his testimony at trial. McDevitt testified that
       Herring had not been promised anything in exchange for his
       testimony.    He explained that “under the agreement, the
       Commonwealth . . . agreed with Mr. Herring that when he went
       to sentencing, the Commonwealth would inform the [j]udge of
       the nature and extent of his cooperation in this case, but would

____________________________________________


2
 Co-defendant, John L. Cooper, Jr., was convicted of the same charges as
Appellant and has a pending appeal in this Court at docket numbers 250 and
252 EDA 2014.



                                           -2-
J-A30034-14


     make no other recommendation as to the sentence that the
     [j]udge would impose.” (N.T. Trial, 10/23/12, at 219).
          [b]
             Alvin Herring pled guilty to possession of a
          controlled substance, an ungraded misdemeanor,
          and possession of drug paraphernalia, also an
          ungraded misdemeanor.    Herring entered a plea
          agreement on May 1, 2012 and was sentenced to a
          year of probation on each charge, running
          concurrently.

           When asked [on re-direct examination] why the felony
     charges that had originally been charged in Herring’s underlying
     case had been nolle prossed,[c] McDevitt testified that “[t]here
     was insufficient evidence to prove that charge in the Court of
     Common Pleas.” (Id. at 232). [Thereafter, Appellant’s counsel
     joined Cooper’s motion for a mistrial, which the trial court
     denied. (See id. at 233-35)]. . .
          [c]
              The Commonwealth asked McDevitt[,] “after
          reviewing [Herring’s] file, what was the viability of
          our prosecution as to the felony, with respect to the
          facts.” (N.T. Trial, 10/23/12, at 230).

                                 *    *    *

     . . . [T]he Commonwealth [also] sought to call Wayne Vick as a
     witness. Before he was called to the witness stand, the court
     appointed Raymond Williams, Esquire from the Delaware County
     Office of the Public Defender to represent Vick, and Vick told the
     court that he wished to assert his privilege against self-
     incrimination. Thereafter, the court conducted an in camera
     hearing to determine if Vick’s assertion was legitimate. Present
     in the room for this hearing was Vick, the judge, the judge’s law
     clerk, two members of the sheriff’s department, and Attorney
     Williams. At the conclusion of the hearing, the court ruled that
     the assertion of Vick’s privilege was valid because the testimony
     that he would provide at trial would be incriminating and could
     lead to evidence which would support a prosecution for crimes
     for which he had not yet been prosecuted.[d]
          [d]
              . . . [Appellant] did not object to the court’s ruling
          following the in camera hearing. . . .


                                     -3-
J-A30034-14


(Trial Court Opinion, 12/05/13, at 3-4, 22-25) (some record citations

omitted; some record citation formatting provided).

       On October 31, 2012, the jury convicted Appellant of the above

charges.     On December 14, 2012, the court sentenced Appellant to life

without parole for his conviction of first degree murder.           The court also

imposed a concurrent sentence of not less than 240 nor more than 480

months’ incarceration for the conspiracy conviction and not less than forty-

two nor more than eighty-four months of incarceration on the conviction for

carrying a firearm without a license.            The court denied Appellant’s post-

sentence motions and, on February 1, 2013, Appellant timely appealed.3

       Appellant raises two issues for our review:

       1.     [Whether the] [t]rial [c]ourt erred when it denied trial
       counsel’s request for a mistrial following the testimony of Deputy
       District Attorney Daniel McDevitt . . . [?]

       2.  [Whether the] [t]rial [c]ourt erred when it permitted
       Commonwealth witness Wayne Vick to invoke his 5th
       amendment right against self[-]incrimination . . . [?]

(Appellant’s Brief, at 4).4


____________________________________________


3
  Pursuant to the trial court’s order, Appellant filed a timely Rule 1925(b)
statement on May 15, 2013. See Pa.R.A.P. 1925(b). The court filed a Rule
1925(a) opinion on December 5, 2013. See Pa.R.A.P. 1925(a).
4
 Appellant’s statement of questions involved violates Pennsylvania Rule of
Appellate Procedure 2116(a), in that it contains extraneous detail. (See
Appellant’s Brief, at 4). We remind counsel that “[t]he statement of the
questions involved must state concisely the issues to be resolved,
(Footnote Continued Next Page)


                                           -4-
J-A30034-14


      In his first issue, Appellant claims that the trial court abused its

discretion in denying his motion for a mistrial.         (See id. at 5, 10-13).

Specifically, Appellant argues that the “[t]rial [c]ourt erred when it permitted

the Commonwealth witness, Deputy District Attorney Daniel McDevitt to

render an expert opinion [on redirect examination] about the sufficiency of

[the] evidence of an offense that was withdrawn as part of a plea deal with a

principle Commonwealth witness.” (Id. at 5). Appellant’s issue lacks merit.

      Preliminarily, we observe that “[g]ranting a mistrial is an extreme

remedy, and we defer to the trial court’s discretion on the matter. A trial

court need only grant a mistrial where the alleged prejudicial event may

reasonably be said to deprive the defendant of a fair and impartial trial.”

Commonwealth v. King, 959 A.2d 405, 418 (Pa. Super. 2008) (citations

and internal quotation marks omitted).

      Further,

             [i]t is well-settled that the review of a trial court’s denial of
      a motion for a mistrial is limited to determining whether the trial
      court abused its discretion. An abuse of discretion is not merely
      an error of judgment, but if in reaching a conclusion the law is
      overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will . . . discretion is abused. A trial court may grant a
      mistrial only where the incident upon which the motion is based
      is of such a nature that its unavoidable effect is to deprive the
      defendant of a fair trial by preventing the jury from weighing
      and rendering a true verdict.
                       _______________________
(Footnote Continued)

expressed in the terms and circumstances of the case but without
unnecessary detail.” Pa.R.A.P. 2116(a) (emphases added).



                                            -5-
J-A30034-14



Commonwealth v. Chamberlain, 30 A.3d 381, 422 (Pa. 2011), cert.

denied, 132 S. Ct. 2377 (2012)        (citations and internal quotation marks

omitted).

      Also:

      The scope of redirect examination is largely within the discretion
      of the trial court. An abuse of discretion is not a mere error in
      judgment but, rather, involves bias, ill will, partiality, prejudice,
      manifest unreasonableness, or misapplication of law. Moreover,
      when a party raises an issue on cross-examination, it will be no
      abuse of discretion for the court to permit re-direct on that issue
      in order to dispel any unfair inferences.

Commonwealth v. Fransen, 42 A.3d 1100, 1117 (Pa. Super. 2012) (en

banc), appeal denied, 76 A.3d 538 (Pa. 2013) (citations and quotation marks

omitted).

      Finally, pursuant to Pennsylvania Rule of Evidence 602, a fact witness

“may testify to a matter only if evidence is introduced sufficient to support a

finding that the witness has personal knowledge of the matter. Evidence to

prove personal knowledge may consist of the witness’s own testimony.”

Pa.R.E. 602.

      Instantly, Deputy District Attorney McDevitt, who was in charge of the

prosecution at Herring’s trial, testified about his personal knowledge of the

addendum to Herring’s plea agreement. (See N.T. Trial, 10/23/12, at 217-

20); see also Pa.R.E. 602.      He stated that, pursuant to the addendum,

which he had signed, Herring would plead guilty to lesser charges and, in

return, the Commonwealth would inform the sentencing judge of his

                                      -6-
J-A30034-14


cooperation in this case, but those were the entire terms of the agreement.

(See N.T. Trial, 10/23/12, at 217-20).        On cross-examination, Cooper’s

counsel established that, pursuant to the plea agreement, Herring was

required to cooperate with the Commonwealth in this case, and, if he did not

do so, the agreement would be void.         (See id. at 221-24).    Appellant’s

counsel also questioned McDevitt about the requirement that Herring

cooperate, and what would happen if he failed to do so. (See id. at 226-

28).     Finally, counsel reviewed the sentencing guidelines applicable both to

the lesser charges to which Herring had pleaded and to the felony charge

that the Commonwealth had nolle prossed.        (See id. at 225-26).    On re-

direct, in an effort to dispel any unfair inference created by defense counsel

that the Commonwealth withdrew the felony charge in exchange for

Herring’s cooperation, the prosecutor asked McDevitt why the felony charge

had been withdrawn. (See id. at 232). McDevitt stated that “[t]here was

insufficient evidence to prove that charge in the Court of Common Pleas.”

(Id.).

         Based on the foregoing, we conclude that Appellant’s contention that

McDevitt impermissibly offered expert testimony is belied by the record, in

which he testified as a fact witness with personal knowledge of Herring’s

plea agreement and case.        See Pa.R.E. 602.      The trial court properly

exercised its discretion in allowing McDevitt’s testimony where it was

relevant to rebut the inference raised by defense counsel that the felony


                                      -7-
J-A30034-14


charges against Herring were withdrawn pursuant to the plea agreement in

exchange for his continued cooperation.           See Fransen, supra at 1117.

Appellant’s first issue does not merit relief.5

       In his second issue, Appellant argues that the trial court erred in

“permit[ing] Commonwealth witness Wayne Vick to invoke his 5th

[A]mendment right against self[-]incrimination.”       (Appellant’s Brief, at 13)

(emphasis added). This issue is waived and lacks merit.

       It is well-settled that “[i]ssues not raised in the lower court are waived

and cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a). Here,

Appellant did not object to the trial court’s decision to permit Vick to invoke

his 5th Amendment right to remain silent.          (See N.T. Trial, 10/23/12, at




____________________________________________


5
    We also are not legally persuaded by Appellant’s reliance on
Commonwealth v. Carter, 589 A.2d 1133 (Pa. Super. 1991), appeal
denied, 597 A.2d 1151 (Pa. 1991), and Commonwealth v. Vitale, 664
A.2d 999 (Pa. Super. 1995), appeal denied, 674 A.2d 1071 (Pa. 1995).
(See Appellant’s Brief, at 12-13). In Carter, this Court concluded that the
trial court improperly allowed an officer qualified as an expert in the field of
narcotics to testify about the ultimate issue: that appellant was guilty of
dealing drugs. See Carter, supra at 1134. In this case, assistant district
attorney McDevitt testified as a fact witness about a Commonwealth
witness’s plea bargain in another case and Carter is inapplicable. In Vitale,
a panel of this Court affirmed the trial court’s decision to allow an expert
witness to render an opinion based on facts presented to the jury. See
Vitale, supra at 1002. Instantly, McDevitt testified as a fact witness based
on his personal experience with Herring’s plea bargain and case. Vitale is
inapposite.




                                           -8-
J-A30034-14


315-17). Therefore, this issue is waived. See Pa.R.A.P. 302(a). Moreover,

it lacks merit.6

       “We review the sustaining (or overruling) of the privilege against

compulsory self-incrimination for abuse of discretion.” Commonwealth v.

Kirwan, 847 A.2d 61, 65 n.6 (Pa. Super. 2004) (citation omitted). Pursuant

to the Fifth Amendment to the Unites States Constitution, “[n]o person ...

shall be compelled in any criminal case to be a witness against himself. . . .”

U.S. Const. amend. V.

       Additionally,

                    [w]hen [a witness is called to testify], he or
              she is not exonerated from answering questions
              merely upon the declaration that in so doing it would
              be self-incriminating. It is always for the court to
              judge if the silence is justified, and an illusory claim
              should be rejected.       However, for the court to
              properly overrule the claim of privilege, it must be
              perfectly clear from a careful consideration of all the
              circumstances, that the witness is mistaken in the
              apprehension of self-incrimination and the answer
              demanded cannot possibly have such tendency.

              Furthermore, if an individual possesses reasonable cause
       to apprehend danger of prosecution, it is not necessary that a
       real danger of prosecution exist to justify the exercise of the
       privilege against self-incrimination.   Moreover, the privilege
       extends not only to the disclosure of facts which would in
       themselves establish guilt, but also to any fact which might
____________________________________________


6
  It is unclear why Appellant challenges the court’s decision on this issue.
Vick was a Commonwealth witness, and presumably his testimony would
support the case against Appellant. Therefore, it appears that the court’s
decision to allow Vick to invoke the privilege against self-incrimination would
have been favorable to Appellant.



                                           -9-
J-A30034-14


       constitute an essential link in a chain of evidence by which guilt
       can be established. To require the witness to prove the basis of
       the claim would force the disclosure of the information against
       which the Fifth Amendment was designed to protect.

Commonwealth v. Saranchak, 866 A.2d 292, 303 (Pa. 2005) (citations

and quotation marks omitted).

       Here, Vick asserted his Fifth Amendment privilege against self-

incrimination. (See N.T. Trial, 10/23/12, at 298-99). The trial court then

conducted an in camera hearing in the presence of Vick, his appointed

counsel, members of the Delaware County Sheriff’s Department, and the

court’s law clerk to determine if Vick’s assertion was legitimate. (See id. at

306-15).    “At the conclusion of the hearing, the court ruled that the

assertion of Vick’s privilege was valid because the testimony . . . would be

incriminating and could lead to evidence which would support a prosecution

for crimes for which he had not yet been prosecuted.” (Trial Ct. Op., at 25

(citing N.T. Trial, 10/23/12, at 315-18) (footnote omitted)).    Appellant did

not object to the court’s ruling or attempt to prove that Vick was not entitled

to the privilege.    See Kirwan, supra at 66 (noting that, “[o]nce it

reasonably appears that the witness may be properly privileged not to

answer, it is the duty of the objecting party to establish that the privilege

does not exist.”) (citation omitted); (see also N.T. Trial, 10/23/12, at 301-

18).

       Therefore, Appellant did not meet his burden of proving that the trial

court abused its discretion when it decided that Vick’s invocation of his Fifth

                                     - 10 -
J-A30034-14


Amendment right against self-incrimination was valid. See Kirwan, supra

at 65 n.6. Accordingly, Appellant’s second issue would lack merit even if we

did not deem it waived.7

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2015




____________________________________________


7
  Appellant’s claim that the in camera hearing was deficient because he and
counsel were “excluded” is equally unavailing. (Appellant’s Brief, at 14; see
id. at 13-15). First, this issue is waived because Appellant failed to object to
the court’s decision to hold an in camera hearing out of counsel’s presence.
(See N.T. Trial, 10/23/12, at 306-06). Second, this argument lacks merit.
As acknowledged by Appellant himself, “there is no mandatory procedure for
deciding whether the privilege against self-incrimination should be allowed
[and] one acceptable procedure is to hold an in camera review.”
(Appellant’s Brief, at 15 (quoting Commonwealth v. Treat, 848 A.2d 147,
149-50 (Pa. Super. 2004), appeal denied, 863 A.2d 1146 (Pa. 2004).



                                          - 11 -